151 Ga. App. 618 (1979)
260 S.E.2d 750
CASSIER
v.
GOLDEN.
57893.
Court of Appeals of Georgia.
Argued May 10, 1979.
Decided October 3, 1979.
Richard A. Thibadeau, for appellant.
Edwin M. Saginar, for appellee.
SMITH, Judge.
Victoria Cassier appeals from the judgment entered upon an adverse jury verdict in her suit for loss of consortium. She complains of the court's rulings on admission of evidence and of the court's charge; she also contends the evidence did not support the verdict. We affirm.
Appellant's suit arose from an automobile accident involving appellee and appellant's husband, a policeman. *619 The husband prevailed in the separate action he brought for personal injury against appellee. The injury suffered was a rather severe muscle strain just above the right clavicle.
1. Appellant raised no objection to the introduction into evidence of a certain deposition, and she will not be heard to raise that objection on appeal. Also, we find no harmful error in the trial court's exclusion of testimony offered by appellant which bore on a matter appellant conceded was irrelevant and immaterial  her husband's suffering of a stroke.
2. In the trial court appellant did not make the objections to the charge which she raises on appeal. Finding no substantial error harmful as a matter of law, we reject her complaints concerning the charge. Ga. L. 1968, pp. 1072, 1078 (Code Ann. § 70-207(c)).
3. The evidence produced at trial would have warranted a jury determination that her husband's injury was not the cause of her loss of consortium. That being the case, we cannot say the evidence was insufficient to support the verdict. See Hightower v. Landrum, 109 Ga. App. 510(4) (136 SE2d 425) (1964); Daniels v. Hartley, 120 Ga. App. 294 (170 SE2d 315) (1969).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.